ON PETITION FOR REHEARING
December 13, 1939.
It is ordered that a rehearing be granted herein limited to a consideration of the questions raised by the *Page 9 
contentions that the judgment against Anderson P. Berrum, appellant, is illegal because it is nowhere alleged in the complaint that he promised to pay respondent an attorney fee, or that respondent performed services for him, and that said complaint does not present an action to foreclose an attorney's lien. The time for such rehearing is hereby set for Friday the 29th day of December 1939.
Briefs filed and served at least two days before the rehearing would be appreciated.